Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	In a preliminary amendment dated 06/26/2020, claims 1-6 have been amended. Claims 7-8 have been newly added. Claims 1-8 have been examined.

	Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 03/01/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
3.	Claim 1 is objected to because of the following informalities:
Claim 1, line 5 recites, “…an input interface circuit, ,wherein the input…” The preliminary amendment has resulted in two commas in a row.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "wherein the processor is arranged to perform an outer hash computation, the inner has computation comprising".  There is insufficient antecedent basis for the phrase “the inner”. There is a prior recitation of “the inner hash”, but this limitation is in regards to “an outer hash”. Examiner believes the limitation should read "wherein the processor is arranged to perform an outer hash computation, the outer hash has computation comprising" as similarly found in claim 5.

Claims 1 and 5 recite, “…the inner hash computation comprising: initializing a state based on a cryptographic key…” Then in regard to the “outer hash computation”, claims 1 and 5 further recite, “…initializing a state based on the cryptographic key…”. The claims then have limitations which recite “the state”. However, it is unclear which “the state” this refers to since there are two prior recitations of “a state”.
Claim 2 recites yet another “a state”.
Claims 3-4 and 6-8 inherit the deficiencies of the claims they depend on.
Examiner recommends amending claims 1-2 and 5 so each version of “a state” has a clear name (e.g. “inner state”, “outer state”, “first state”, “second state”) so it would be clear which “state” the claims are referring to.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:
Claim 6 is directed towards “A computer program…” A computer program per se or “software per se” is not directed to any of the four categories of patent eligible subject matter (note MPEP 2106).
Examiner recommends amending claim 6 to recite “A non-transitory medium storing a computer program, wherein the computer program when executed on a processor performs the method as claimed in claim 5.” to clearly direct the claim to the non-transitory medium (i.e. a manufacture) instead of a computer program.

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-2, 4-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kolegov et al. (“White-Box HMAC Make your cryptography secure to white-box attacks” from IDS dated 03/01/2021; hereafter “Kolegov”).
For claims 1 and 5, Kolegov teaches a keyed message authentication code device for computing a keyed message authentication code using encoded representations (note page 13, client-side device), the keyed message authentication code device comprising
an input interface circuit,, wherein the input interface circuit receives an input message (note page 13, client-side device forms client-side query); and
a processor circuit (note page 13, client-side device),
wherein the processor circuit is arranged to split the input message into at least one message blocks (note page 15, message split into n blocks)
wherein the processor circuit is arranged to perform an inner hash computation (note page 18, inner hash computation), the inner hash computation comprising:
	initializing a state based on a cryptographic key (note page 18, IV and K XOR ipad are input to a function initiative state Si); and 

	wherein the first compression functions take taking the state and a message block as input and produce producing a new inner state (note page 19, Si and message block are input into hash function to produce inner state)
	wherein at least one of the first compression functions take the state as input in an encoded representation (note pages 18-19, inner states, Si and S0,are saved and used as hard coded IV, i.e. encoded representation, for hash functions)
wherein the processor circuit is arranged to perform an outer hash computation (note page 18, outer hash computation), the inner has computation comprising:
	initializing a state based on the cryptographic key (note page 18, IV and K XOR opad are input to a function initiative state S0); and
	applying at least one or more second compression functions (note pages 17 and 19, sequence of hash functions is applied),
	wherein the second compression functions take the state and a message block as input and produce a new outer state (note page 19, S0 and inner hash message block output are input into hash function to produce outer state),
	wherein at least one of the second compression functions taking the state as input in an encoded representation (note pages 18-19, inner states, Si and S0,are saved and used as hard coded IV, i.e. encoded representation, for hash functions),
wherein the state is initialized in the inner hash computation to an encoded representation (note pages 18-19, inner states, Si and S0,are saved and used as hard coded IV, i.e. encoded representation, for hash functions) of applying a compression i), 
wherein the state is initialized in the outer hash computation to an encoded representation (note pages 18-19, inner states, Si and S0,are saved and used as hard coded IV, i.e. encoded representation, for hash functions) of applying a compression function to a pre-determined initialization block and a second key block (note page 18, IV and K XOR opad are input to a function initiative state S0),
wherein a final compression function produces a state in an un-encoded representation after the initial first compression function in the sequence of first compressions functions in the inner hash computation (note page 19, Si and message block are input into hash function to produce inner state which is not saved and hard-coded, i.e. un-encoded representation),
wherein the at least one second compression functions, take the state in encoded representation and a block of the inner hash in non-encoded representation as input (note page 19, S0, encoded representation, and inner hash message block output, non-encoded representation, are input into hash function to produce outer state).


For claim 2, Kolegov teaches claim 1, wherein a final compression function produces a state in an un-encoded representation after the initial first compression function in the sequence of first compressions functions in the inner hash computation takes an encoded state as input (note page 19, Si, encoded state, and message block 

For claims 4 and 8, Kolegov teaches claims 1 and 5, wherein the keyed message authentication code is an HMAC (note pages 14-20, HMAC).

For claim 6, Kolegov teaches a computer program stored on non-transitory medium, wherein the computer program when executed on a processor performs the method as claimed in claim 5 (note page 20, White-box HMAC program and page 13, client-side device).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kolegov as applied to claims 1 and 5 above, and further in view of Hsu et al. (U.S. Patent Application Publication 2009/0327737; hereafter “Hsu”).
	For claims 3 and 7, Kolegov differs from the claimed invention in that they fail to teach:


	Hsu teaches:
	wherein the processor circuit is configured to include a nonce in the message (note Fig. 4 and paragraph [0034], message data includes nonce 702c).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the white-box HMAC of Kolegov and including a nonce in the message data of Hsu. One of ordinary skill would have been motivated to combine Kolegov and Hsu because a nonce would help prevent replay attack (note paragraph [0035] of Hsu).

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Emmett et al. (U.S. Patent Application Publication 2014/0019771) teaches protecting execution of a hash function by encoding the input messages (note Abstract and paragraph [0039]).

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PEARSON whose telephone number is (571)272-0711. The examiner can normally be reached 6:00 - 5:30 pm; Monday through Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David J Pearson/Primary Examiner, Art Unit 2438